Taliaferro, J.
The plaintiffs’ action in this case is founded upon attachment. They claim that the defendant owes them $1706, with interest, and, under their writ of attachment, caused to be seized a stock of merchandise.
The defendant moved to set aside the attachment on the folio wing-grounds:
First — That the attachment bond is insufficient in amount, and not such as the law requires.
Second — That the affidavit‘is insufficient, and does not meet the requirements of law.
The motion to dismiss was sustained and the suit dismissed.
We think there is error in the judgment. The amount of the bond, it seems, is less than one-half over and above the amount of the debt, alleged to be owing, by less than one dollar. De minimis non curat lex.
The affidavit we think sufficiently explicit, and that it authorized the issuing of the attachment.
It is therefore ordered, that the judgment of the district court be annulled and reversed. It is further ordered, that the case be remanded to the court a qua, for further proceedings.according to law, the defendant and'appellee paying costs of this appeal.